Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Per Applicant’s response filed on 04/26/2022, claims 1, 4, 7-10, 15 and 21-26 are pending. Claims 2-3, 5-6, 11-14 and 16-20 are pending, claims 21-26 have been newly added.
Response to Amendment
The claim objections are withdrawn in view of the current claim amendments.
The 35 USC 112(d) rejections are also withdrawn in view of the current claim amendments.
As for the 35 USC 102 rejection, it has been overcome by the current claim amendment and withdrawn.
Allowable Subject Matter
Claims 1, 4, 7-10, 15 and 21-26 are allowed. (Renumbered as claims 1-13.)

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Huang (Reg. No. 72279) on August 10, 2022.

Please amend the claims as follows:
Claim 1. (Currently Amended) An electronic device, comprising: 
a housing; 
a display visible through a first portion of the housing; 
a photoplethysmogram (PPG) sensor exposed through a second portion of the housing; 
a wireless communication circuit; 
a processor operatively connected to the display, the PPG sensor, and the wireless communication circuit; and
a memory operatively connected to the processor, wherein the memory stores instructions executable by the processor to cause the electronic device to: 
monitor first blood glucose values at a specified time interval using the PPG sensor; 
based on the monitored first blood glucose values, identify whether [[the]] a change amount of the monitored first blood glucose values is more than a threshold value, 
determine whether specified time is elapsed after identifying that the change amount of the monitored first blood glucose values is more than the threshold value, and 
in response to determining that the specified time is elapsed, display a notification on the display prompting measurement of blood glucose using an external electronic device.

Claim 9. (Currently Amended) A method of a wearable electronic device, the method comprising: 	
when the wearable electronic device is coupled to a body part of a user, periodically monitoring first blood glucose values using a photoplethysmogram (PPG) sensor at a specified time interval; 
based on the monitored blood glucose values, identifying whether the change amount of the monitored first blood glucose values is more than a threshold value;
determining whether specified time is elapsed after identifying that [[the]]a change amount of the monitored first blood glucose values is more than the threshold value, and 
in response to determining that the specified time is elapsed, displaying a notification on -3-Serial No: 16/580,409Docket No: 4700-1-212 Reply to Office Action of: February 2, 2022Amendment Dated: April 26, 2022a display prompting measurement of blood glucose using an external electronic devic.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references alone and in combination fail to teach or remotely suggest an electronic device that comprises a PPG sensor for detecting blood glucose values at a specified time interval using the PPG sensor, based on the monitored first blood glucose values, identify whether a change amount of the monitored first blood glucose values is more than a threshold value, and determine whether specified time is elapsed after identifying that the change amount of the monitored first blood glucose values is more than the threshold value, and in response, display a notification on the display prompting measurement of blood glucose using an external electronic device, in combination with other elements as recited in claims 1 and 9.
Wenzel et al. US 8092386 B1 discloses an implantable medical device for monitoring blood glucose concentration in the blood. In col.4, ll.42-46, Wenzel discloses a calibrating technique in which the implantable device’s measured blood glucose value is compared with externally/conventionally measured blood glucose value. However, Wenzel does not mention using blood glucose slope or change amount values measured within a specified time period with regard to the calibration.
Kamath et al. US 8417312 B2 discloses a system and method including calibration of a continuous glucose sensor, which determine an amount of drift on a sensor signal over time period and references reference data when the amount of the drift is greater than a threshold, see col.55, ll. 31-40. However, the reference data discussed in Kamath is a blood glucose reading detected by the same device at a different time point, and not from an external device as required by the current application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	
	August 10, 2022